Citation Nr: 0819592	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  06-20 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for bilateral retinal vein 
occlusion, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The veteran had active military service from September 25, 
1970, to June 30, 1989, with 2 years and 12 days of active 
duty prior to September 25, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In that decision, the RO granted service 
connection for left eye branch retinal vein occlusion and 
combined it with the veteran's service-connected right eye 
branch retinal vein occlusion, which had been previously been 
assigned a 30 percent rating.  The RO re-categorized the 
disability as bilateral eye branch retinal vein occlusion and 
continued the 30 percent rating.

The veteran testified before the undersigned Veterans Law 
Judge in April 2008 at a videoconference hearing.  A 
transcript of the hearing has been associated with the 
veteran's claims file.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim for an increased rating.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2007).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the veteran's claims file reflects that he has 
received ongoing treatment at the Oklahoma City VA Medical 
Center (VAMC) in Oklahoma City, Oklahoma, for his bilateral 
retinal vein occlusion.  Treatment records from January 2005 
note the veteran's corrected vision as 20/20 in the right eye 
and ability to perceive counting fingers at 4 feet in the 
left eye.  Similarly, records from the Tinker Air Force Base 
Optometry Clinic reflect October 2005 findings of corrected 
vision of 20/20 in the right eye and 20/400 in the left eye.  
The veteran was provided a medical examination by a VA 
contractor in July 2005 pursuant to his claim for increased 
rating.  Report of that examination found the veteran's 
corrected vision to be 20/30 in the right eye and 20/400 in 
the left eye.  Similarly, report of private examination 
conducted in February 2007 reflects a finding of corrected 
vision of 20/30 in the veteran's right eye and 20/400 in the 
left eye.

However, the veteran, through his representative, indicated 
at the April 2008 hearing that the veteran's visual acuity 
has deteriorated since the date of his last VA medical 
examination in July 2005 and requested that the veteran be 
provided with a new VA examination.  The veteran testified 
that he is unable to drive or ride a motorcycle due to his 
lack of depth perception and has difficulty reading for 
pleasure.  He also testified that he was unable to complete 
his college coursework and that his job performance has been 
affected by the disability.

The Board notes that the veteran is qualified, as a lay 
person, to report symptoms such as deterioration of vision.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, 
where the record does not adequately reveal the current state 
of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Allday v. Brown, 7 
Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (where the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination).  The Board notes here that the veteran 
has claimed that his vision has deteriorated since his last 
VA medical examination, which took place nearly 3 years ago.  
In light of these findings, therefore, a remand is required 
to have a qualified VA optometrist supplement the record with 
a report of examination regarding the current severity of the 
veteran's bilateral retinal vein occlusion.  Under these 
circumstances, the veteran should be scheduled to undergo an 
eye examination at an appropriate VA medical facility.  See 
38 U.S.C.A. § 5103A.  In particular, the examiner should 
identify and describe the severity of all symptoms for each 
eye, including impairment of visual acuity, any field loss, 
and/or pain.  The examiner should also determine whether any 
eye symptoms for either eye necessitate rest or result in 
episodic incapacity and, if so, indicate how frequently this 
occurs.

The veteran is placed on notice that failure to report to the 
scheduled examination, without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2007).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record relating to the veteran's 
bilateral retinal vein occlusion to be 
obtained.  The veteran should also be 
invited to submit any pertinent evidence 
in his possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The AOJ should 
notify the claimant that, to substantiate 
a claim for an increased rating for his 
eye disability, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life should be 
submitted.  The claimant must be notified 
that the disability rating will be 
determined by applying relevant 
Diagnostic Codes, which provide for a 
range in ratings based on the nature of 
the symptoms of the conditions for which 
increased compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
In this instance, the notice should 
include information about the rating 
criteria used to rate the veteran's 
disability and what is required to obtain 
a higher rating.  The rating criteria for 
rating the eye disability should be set 
forth.  The notice must also provide 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation--e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

2.  After securing any additional 
records, the veteran should be scheduled 
for an eye evaluation at an appropriate 
VA medical facility.  The entire claims 
file, including a copy of this remand, 
must be made available to and reviewed by 
the examiner designated to examine the 
veteran.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  In particular, the examiner 
should identify and describe the severity 
of all symptoms for each eye-including 
impairment of central visual acuity, any 
field loss, and/or pain.  The examiner 
should also determine whether any eye 
symptoms for either eye necessitate rest 
or result in episodic incapacity and, if 
so, indicate how frequently this occurs.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

3.  The adjudicator should ensure that 
the examination report complies with 
this remand and the questions presented 
in the examination request.  If the 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim on appeal should be 
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not 
granted, the veteran and his 
representative must be furnished an 
appropriate supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

